               Case 1:19-cr-00064-CMH Document 1 Filed 01/16/19 Page 1 of 1 PageID# 1
 AO 91 (Rev. 11/11) Criminal Complaint




   UNDER SEAIi                                              ATES District Court
                                                                   for the
                                                                                                                    i_ L
                                                       Eastern District of Virginia
                                                                                                                    JAN i 6 2019
                  United States of America
                                V.
                                                                                                                 «raiCUS.UlSIKILI COURT
                                                                             Case No. 1:19-mj-26                              VIRGINIA,
                 ANDREW W. CHEVEERS


                                                                                           UNDER SEAL


                           Defendant(s)


                                                    CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
 On or about the date(s)of July 2016 through November 2016 jn the county of                                 Arlington             in the

       Eastern          District of              Virginia         ,the defendant(s) violated:

             Code Section                                                       Offense Description

18U.S.C. §641                                    Theft of United States Government Property




          This criminal complaint is based on these facts:
See attached affidavit.




          ^ Continued on the attached sheet.



           leviewed by AUSA/SAUSA:                                                              Complainant's signature

           AUSA Raj Parekh and SAUSA Katherine Celeste                          Lloyd Rawls, Special Agent, State Department GIG
                                                                                                   Printed name and title


 Sworn to before me and signed in my presence.

                                                                                            /S/,
 Date:            01/16/2019                                                 John F. Anderson
                                                                             Uiiiled SUles MagistrateigeJu^dg
                                                                                                          s ^gnature

 City and state:                         Alexandria, Virginia                            The Honorable John F. Anderson
                                                                                                   Printed name and title
